DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 10/20/2020, in which claims 1-6, 8-13 and 15-19 are presented for further examination.
Claims 1, 4-6, 8, 11-13, 15, 18 and 19 have been amended.
Claims 7, 14 and 20 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Response to Amendments
Applicant’s amendments to claims 4, 11 and 18 have been accepted.  The objections to the claims for informalities have been withdrawn.
Applicant’s amendments to claims 1, 8 and 15 have been accepted.  The rejections of the claims under 35 U.S.C. 112(b), as being indefinite, have been withdrawn.  The rejections of claims 2-7, 9-14 and 16-20, which depend from claims 1, 8 and 15, respectively, have also been withdrawn.

Applicant’s amendments to claims 4-6, 11-13, 18 and 19 have been accepted.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13 and 15-19, filed on 10/20/2020, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103, see the middle of page 12 to page 14 of applicant’s remarks, filed on 10/20/2020, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al., US 2012/0179655 A1 (hereinafter “Beatty”) in view of Kekre et al., US .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Beatty discloses a method comprising:
retrieving, by at least one processor (Beatty, [0040], see processors), metadata according to a request for data recovery, the metadata corresponding to a snapshot (Beatty, [0051], see metadata corresponding to the incremental backup files and where the metadata is used to facilitate restore operations; and Beatty, [0053], see that the incremental backup files correspond to snapshot backups);
determining, by the at least one processor (Beatty, [0040], see processors) according to the metadata, a snapshot type of the snapshot (Beatty, [0051], see metadata corresponding to the incremental backup files and where the metadata is used to facilitate restore operations; Beatty, [0038], see restoring the entire database; and Beatty, [0039], see instead of restoring the entire database restoring one or more data items (e.g. files, emails, images) from the backed up database) from among a true snapshot type indicating a true snapshot that includes metadata and snapshot data (Beatty, [0043] and [0044], see creating a snapshot, where the snapshot may contain data from the database, including metadata and one or more maps) and 
performing, by the at least one processor (Beatty, [0040], see processors), data recovery according to the snapshot type, to generate recovered data (Beatty, [0038], see restoring the entire database; and Beatty, [0039], see instead of restoring the entire database restoring one or more data items (e.g. files, emails, images) from the backed up database); and
generating, by at least one processor (Beatty, [0040], see processors), a false snapshot of the recovered data, and storing metadata corresponding to the false snapshot (Beatty, [0053], see creating incremental/differential backup files and mapping the data in extents, which are being as a “false snapshot” in that extents are not the snapshot itself, but locations for them; Note: A “false snapshot” is not a term known in the art and applicant has not defined what it means),


determining a time period according to a snapshot generation timestamp in the metadata of the true snapshot and a time point to which the data is recovered, acquiring an operation sequence according to the time period, and forming a water range corresponding to the time period through the operation sequence (Beatty, [0073], see a restore operation is requested based on a specific point-in-time of the database corresponding to a prior backup operation); and

a false snapshot type indicating a false snapshot that only includes metadata and depends on the true snapshot (Kekre, Col. 7, line 12-Col. 8, line 19, see the abstraction level presents physical devices to host devices as a virtual storage object [i.e., false snapshot], which is an abstraction level representation of a primary storage object and a time-addressable storage object [i.e., metadata], where the host can interact with the access object as it would with a standard snapshot image [i.e., true snapshot] presented by the abstraction level);
wherein generating the false snapshot comprises:
generating a path pointing to a true snapshot according to the retrieved metadata (Kekre, Col. 7, line 12-Col. 8, line 19, see the abstraction level presents physical devices to host devices as a virtual storage object [i.e., false snapshot], which is an abstraction level representation of a primary storage object and a time-addressable storage object [i.e., metadata], where the host can interact with the access object as it would with a standard snapshot image [i.e., true snapshot] presented by the abstraction level and when the abstraction level utility receives a request from the host level to generate a snapshot image at a specified time, a new virtual storage object can be created in the abstraction layer and coupled with virtual storage object [i.e., where how the data is retrieved is the generated path]); and
generating a snapshot generation timestamp corresponding to the false snapshot, forming false snapshot metadata including the snapshot generation timestamp, the path and the water range, and storing the false snapshot metadata corresponding to the false snapshot (Kekre, Col. 7, line 12-Col. 8, line 19, see the abstraction level presents physical devices to host devices as a virtual storage object [i.e., false snapshot], which is an abstraction level representation of a primary storage object and a time-addressable storage object [i.e., 
On the other hand, Parkison discloses after performing the data recovery, generating a snapshot of the recovered data (Parkison, Col. 11, lines 36-39, see creating a snapshot of the file system following the restore of the restore snapshot [i.e., data recovery]; and Parkison, Fig. 8, steps 110 and 112).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Parkison’s teachings to the combination of Beatty and 
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Beatty discloses an apparatus comprising:
at least one memory configured to store computer program code (Beatty, [0040], see memory devices); and
at least one processor configured to access the at least one memory (Beatty, [0040], see processors).
With respect to claim 15, Beatty discloses a non-transitory computer readable storage medium storing computer program code (Beatty, [0040], see memory devices).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, the combination of Beatty, Kekre and Parkison discloses wherein the request comprises a requested snapshot of a plurality of stored snapshots, and the metadata of the requested snapshot is retrieved (Beatty, [0015], see plurality of incremental backups and snapshots; Beatty, [0051], see metadata corresponding to the incremental backup files and where the metadata is used to facilitate restore operations; Beatty, [0038], see restoring the entire database; and Beatty, [0039], see instead of restoring the 

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Beatty, Kekre and Parkison discloses wherein the request comprises a time point, and the retrieving the metadata comprises:
retrieving a snapshot generation timestamp from metadata of each of a plurality of stored snapshots (Beatty, [0058] and [0059]; and Beatty, Fig. 6);
determining a closest snapshot generation timestamp that is closest in time to the time point and that is before the time point (Beatty, [0058] and [0059]; and Beatty, Fig. 6), and
determining metadata corresponding to the closest snapshot generation timestamp (Beatty, [0058] and [0059]; and Beatty, Fig. 6).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Beatty, Kekre and Parkison discloses wherein:
when the snapshot type is the true snapshot type, the recovered data is directly acquired from the path included in the metadata (Beatty, [0069]-[0071]), and
when the snapshot type is the false snapshot type, initial true snapshot data is acquired from the path included in the metadata, and the recovered data is generated by replaying, on the initial true snapshot data, operations indicated by range information in the metadata (Beatty, [0069]-[0071]).

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, the combination of Beatty, Kekre and Parkison discloses wherein replaying the operations comprises:
determining a range to be replayed according to the range information included in the metadata (Beatty, [0058] and [0059]; and Beatty, Fig. 6; Note: A “water range” is not a term known in the art and applicant has not defined what it means); and
executing an operation sequence of operations indicated by the range on the initial true snapshot data to generate the recovered data to a final time point indicated by the range (Beatty, [0058] and [0059]; and Beatty, Fig. 6).

Claims 6 and 13
With respect to claims 6 and 13, the combination of Beatty, Kekre and Parkison discloses wherein the request comprises a time point, and determining a range to be replayed comprises:
extracting a range from the metadata (Beatty, [0058] and [0059]; and Beatty, Fig. 6; Note: A “water range” is not a term known in the art and applicant has not defined what it means);
determining an additional time period according to a snapshot generation timestamp in the metadata and the time point, and determining an additional range according to the additional time period (Beatty, [0058] and [0059]; and Beatty, Fig. 6); and
enabling the extracted range and the additional range to form the range on which replay is to be executed (Beatty, [0058] and [0059]; and Beatty, Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Antony for virtual machine cloning;
– Chikusa et al. for a storage system and management method thereof;
– Ferguson et al. for snapshot reconstitution;
– Havewala et al. for online fault verification in a file system;
– Torii et al. for a switch device;
– Kirsch et al. for dynamic ephemeral point-in-time snapshots for consistent reads to HDFS clients;
– Knowles et al. for dynamic time reversal of a tree of images of a virtual hard disk; and
– Wang et al. for consistent snapshots and clones in an asymmetric virtual distributed file system.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
Date: February 25, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152